DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-10 and 20-29 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. 
The claim(s) contain subject matter that was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention. In particular, claims 1 and 20 recite transition portions "in which no honeycomb structure is present", which is a negative limitation.  Any negative limitation or exclusionary proviso must have basis in the original disclosure. The mere absence of a positive recitation is not basis for an exclusion.  Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  See MPEP 2173.05(i).  As there is no explicit disclosure in the instant specification that excludes a honeycomb from being present in the transition regions, the limitations constitute new matter.  
Claims 2-10 and 21-29 are also rejected under 35 U.S.C. 112(a) because they depend from claim 1 or 20.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 9, 10, 20-24, 28, and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hazen (WO 02/28709).
Regarding claims 1-3 and 20-22, Hazen teaches a sandwich panel comprising an outer skin member (20), an inner skin member (24) coupled to the outer skin member (20) at a first edge (16) and a second edge (unlabeled) such that the two skin members form a cavity comprising a center portion occupied by a honeycomb core (22), a first transition portion (unlabeled) extending from the center portion to the first edge, a second transition portion (undepicted/unlabeled) extending from the center portion to the second edge, and a cured foam adhesive (26) filling the first and second transition portions (Figs. 2-4; p. 9, ln. 5-10; p. 10, ln. 12-19; p. 11, ln. 9-16; p. 12, ln. 1-14). Hazen teaches that the foam adhesive fills a gap (i.e. a region, or "transition portion", in which no honeycomb structure is present) between the honeycomb and the skin (p. 6, ln. 1-10). As shown in Figure 2 , the foam adhesive (26, the black material) entirely fills the gap corresponding to the recited transition portions (Fig. 2).  
The claim requirement that the recited panel is part of a fuselage is a statement of intended use.  Hazen's panel meets this limitation because it is capable of being used as claimed. Additionally, Hazen teaches using the panel in the helicopter fuselage section depicted in Figure 1. Given that no other surrounding structures are claimed, the usage of the terms "outer" and "inner" to refer to the skins is arbitrary.  Nevertheless, either of the skins in Hazen's product may be considered the "outer" or "inner" skin. 

Regarding claim 4 and 23, Hazen's honeycomb core may comprise metal (p. 5, ln. 5-9). 

Regarding claim 5 and 24, Hazen teaches that the cured foam adhesive (26), which is layer-shaped, bonds the honeycomb core to the outer and inner skins (p. 5, ln. 4-8).

Regarding claims 9 and 28, as shown in Figure 4, the outer and inner skin members in the taught panel (i.e. the depicted panel that includes a honeycomb) may be curved (Fig. 4). 

Regarding claims 10 and 29, as shown in Figures 3 and 4, Hazen teaches coupling the taught panel (i.e. the depicted panel that includes a honeycomb structure) to another panel (i.e. a "subsequent panel") along an edge (e.g. the "first edge") (Figs. 3, 4).  


Claims 1, 2, 6, 8, 9, 20, 21, 25, and 27-29  are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kuntz (US PG Pub. No. 2020/0198756), which has an effective filing date of December 20, 2018. 
Regarding claims 1, 2, 6, 8, 20, 21, 25, 27, and 29, Kuntz teaches an aircraft comprising multiple fuselage sandwich panels, each comprising an outer skin member (1, i.e. all of the layers 13 in combination with intervening layers), an inner skin member (2, i.e. all of layers 3, layers 31 and 32, and intervening layers) coupled to the outer skin member at first and second edges (i.e. left and right sides) such that the two skin members form a cavity comprising center and transition portions occupied by a foam core (6) (Abstract; Figs. 6, 7; par. 61, 62, 69, 78).  The respective fuselage sandwich panels are connected to each other either directly or indirectly at their edges (i.e. "first edges").  
The foam core (6) has a trapezoidal cross-section and includes a rectangular region extending between the horizontal portion of its top surface and its underlying horizontal bottom surface that occupies the central portion of the cavity, and first and second triangle-shaped regions extending past the rectangular central region on each side of the core that entirely fill the regions corresponding to the recited first and second transition portions in the cavity (Figs. 6, 7).  Kuntz teaches that the foam core comprises polymethacrylamide, which is a type of polymer adhesive, and serves as a stiffening structure for improving mechanical rigidity (i.e. the foam is solid and cured) (par. 62). As no honeycomb is taught to be present in the product, as a whole, the regions of foam core entirely filling the transition regions are free of honeycomb structures. 

Regarding claims 9 and 28, Kuntz teaches to make the skins (1, 2) on his panels curved (par. 53, 55; Figs. 1, 5-7).  

The rejections of claims under 35 U.S.C. 102(a)(1) as being anticipated by Thiagarajan (US PG Pub. No. 2014/0119930) and Lin (US PG Pub. No. 2009/0078820) are withdrawn in view of Applicant's amendment, filed August 19, 2022. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Hazen, as applied to claims 1 and 20 above, and further in view of Thiagarajan (US PG Pub. No. 2014/0119930). 
Regarding claims 6, 8, 25, and 27, the teachings of Hazen differ from the current invention in that the foam adhesive is not taught to occupy the center portion of the cavity.  However, Thiagarajan teaches a curable polyurethane foam that provides the preferred rigidity, flexibility, and low density and that is useful for filling and forming bonds within a honeycomb core of an aircraft composite sandwich panel (par. 53, 56, 62, 63, 76, 81).  Thiagarajan further teaches that the foam acts as an insulator and inhibits heat flow through a honeycomb core that it fills (par. 83).  Accordingly, it would have been obvious to one of ordinary skill in the art to use a polymeric foam, such as the curable/cured polyurethane disclosed by Thiagarajan, as the cured foam adhesive in Hazen's panel and to locate at least some of the foam in at least some of the cells in the center portion of the honeycomb (i.e. and occupying the center portion of the cavity defined by the skin layers) because the material offers good rigidity, flexibility, and low density, and is useful for filling and forming bonds with a honeycomb in an aircraft composite sandwich panel, and in order to enhance the panel's insulative capabilities and mechanical properties.  

Regarding claims 7 and 26, the teachings of the cited prior art differ from the current invention in that the panels discussed above are not explicitly taught to include cured foam adhesive in the first and second transition portions that gradually increases in density from the center portion to the respective first or second edges.  However, as discussed above, it would have been obvious to use Thiagarajan's foam as the cured foam adhesive in Hazen's panels and, as shown in Figure 2, the adhesive (i.e. black material) includes a least a portion that touches the honeycomb (22, i.e. which occupies the "central portion") that is much taller than the portion of material located adjacent to where the two skin panels (20, 24) meet (i.e. the region nearest item 16) (Fig. 2). Thiagarajan teaches that the foam density tends to decrease as a function of vertical height and that the density can be chosen in order to tailor the strength and stiffness of the foam (or a region of the foam) based on a variety of factors (par. 88).  Therefore, absent deliberate adjustments, the density of the foam adhesive in a least part of the transition areas is expected to gradually increase from a region adjacent the center portion, which has the greatest height, toward the respective (i.e. first or second) edges, which have the smallest height (Fig. 2).  Additionally, it would have been obvious to one of ordinary skill in the art to select an appropriate density distribution, including selecting the distribution that is claimed, in order to tailor the panel to have the desired/required strength/stiffness profile, and in order to increase the strength and stiffness closer to the regions nearest the edges of the panel. 

The rejections of claims under 35 U.S.C. 103 as being unpatentable over Thiagarajan alone, Lin alone, or the combination of Thiagarajan and Lin are withdrawn in view of Applicant's amendment filed August 19, 2022.   

 Response to Arguments
Applicant's arguments filed August 19, 2022 have been fully considered but they are not persuasive or are moot in view of the current rejections.  
Applicant has argued that none of the cited references teach transition portion cavities that contain no honeycomb structure and are completely filled with a foamed adhesive.  However, as discussed above, Hazen teaches to fill the gaps (i.e. transition regions) between the honeycomb structure and the skin material with a foam adhesive and his figures demonstrate that the gaps are completely filled with the foam adhesive.  Furthermore, as no particular structure is recited for the "transition portions", any region entirely occupied by the foam may be considered a "transition portion".  As such, Hazen meets the claim limitations.  Applicant's argument is moot with respect to Thiagarajan and Lin because neither is cited as a primary reference in the above rejections.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA L RUMMEL whose telephone number is (571)272-6288. The examiner can normally be reached Monday-Thursday, 8:30 am -5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK RUTHKOSKY/Supervisory Patent Examiner
Art Unit 1785                                                                                                                                                                                                        
JULIA L. RUMMEL
Examiner
Art Unit 1784